Name: Commission Regulation (EEC) No 3766/90 of 21 December 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/58 Official Journal of the European Communities 22. 12. 90 COMMISSION REGULATION (EEC) No 3766/90 of 21 December 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas the levy on live animals within CN codes 0104 10 90 and 0104 20 90 and on the meat falling within CN codes codes 0204 10 00, 0204 21 00, 0204 2210, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 1 3, 0204 50 1 5, 0204 50 1 9, 0204 50 31 , 0204 50 39, 0210 90 11 and 0210 90 19 listed in Annex II to Regulation (EEC) No 3013/89 is to be equal to the levy determined for carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed in Annex I to Regulation (EEC) No 2668/80 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), Article 10 thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 9 (2) of Regulation (EEC) No 3013/89, a levy is applicable to the products falling within CN codes codes 0204 10 00 , 0204 21 00, 0204 22 10 , 0204 22 30, 0204 22 50 , 0204 22 90, 0204 23 00, 0204 50 11 , 0204 50 13 , 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39 listed in Annex II of that Regulation ; Whereas, in accordance with Article 11 of Regulation (EEC) No 3013/89, the levy on fresh or chilled carcases and half-carcases is to be equal to the difference between the seasonally adjusted basic price and the Community free-at-frontier offer price ; Whereas the seasonally-adjusted basic price is fixed in Article 2 of Council Regulation (EEC) No 1248/89 (3) for the 1990 marketing year ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regard quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence ; Whereas the 1 free-at-frontier offer price is to be deter ­ mined, if necessary, on the basis of the most represent ­ ative purchasing possibilities recorded for live sheep ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 (4), as amended by Regulation (EEC) No 3939/87 (% the free-at-frontier offer prices are to be based Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non ­ member countries ; Whereas Council Regulation (EEC) No 486/85 (*) lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States or in the overseas countries and territories ; Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; O OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 129, 11 . 5. 1989, p. 10 . 0 OJ No L 276, 20. 10. 1980, p. 39 . 0 OJ No L 373, 31 . 12. 1987, p. 1 . ( «) OJ No L 84, 30. 3 . 1990, p. 85. 22. 12. 90 Official Journal of the European Communities No L 360/59 on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 (1 ) of to Council Regulation (EEC) No 1676/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 201 , 31 . 7 . 1990, p . 9 . No L 360/60 Official Journal of the European Communities 22. 12. 90 ANNEX to the Commission Regulation of 21 December 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 1 from 7 to 13 January 1991 Week No 2 from 14 to 20 January 1991 Week No 3 from 21 to 27 January 1991 Week No 4 from 28 January to 3 February 1991 0104 10 90 (') 89,483 93,751 98,503 101,670 0104 20 90 (') 89,483 93,751 98,503 101,670 0204 10 00 (2) 190,390 199,470 209,580 216,320 0204 21 00 (2) 190,390 199,470 209,580 216,320 0204 22 10 (2) 133,273 139,629 146,706 151,424 0204 22 30 (2) 209,429 219,417 230,538 237,952 0204 22 50 0 247,507 259,311 272,454 281,216 0204 22 90 (2) 247,507 259,311 272,454 281,216 0204 23 00 (2) 346,510 363,035 381,436 393,702 0204 50 11 0 190,390 199,470 209,580 216,320 0204 50 13 (2) 133,273 139,629 146,706 151,424 0204 50 15 (2) 209,429 219,417 230,538 237,952 0204 50 19 (2) 247,507 259,311 272,454 281,216 0204 50 31 (2) 247,507 259,311 272,454 281,216 0204 50 39 (2) 346,510 363,035 381,436 393,702 0210 90 11 0 247,507 259,311 272,454 281,216 0210 90 19 (3) , 346,510 363,035 381,436 393,702 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.